DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Cancelled).  

2. (Previously Presented) A semiconductor structure, comprising: a substrate, wherein the substrate includes a device region; a functional layer, on the substrate; a plurality of discrete sidewall spacers, on the functional layer in the device region, wherein adjacent sidewall spacers are spaced apart by a first gap and a second gap, and the first gap and the second gap are alternately arranged; a core layer on a sidewall surface of one side of the sidewall spacer, wherein the core layer is disposed in the second gap; a second opening in the functional layer at a bottom of the second gap exposed by the sidewall spacer and the core layer; a first opening in the functional layer at a bottom of the first gap; a second interconnection line in the second opening; and a first interconnection line in the first opening, wherein the second and first interconnection lines are made of copper.  

3. (Cancelled)  

4. (Currently Amended) The semiconductor structure according to claim 

5. (Currently Amended) The semiconductor structure according to claim 4, wherein

6. (Currently Amended) The semiconductor structure according to claim 4, wherein

7. (Currently Amended) The semiconductor structure according to claim 

8. (Currently Amended) The semiconductor structure according to claim 

9. (Previously Presented) A semiconductor structure, comprising: a substrate, wherein the substrate includes a device region; a functional layer, on the substrate; a plurality of discrete sidewall spacers, on the functional layer in the device region, wherein adjacent sidewall spacers are spaced apart by a first gap and a second gap, and the first gap and the second gap are alternately arranged; a core layer on a sidewall surface of one side of the sidewall spacer, wherein the core layer is disposed in the second gap; a second opening in the functional layer at a bottom of the second gap exposed by the sidewall spacer and the core layer; and a first opening in the functional layer at a bottom of the first gap, wherein: a spacing between the second opening and the first opening equals a sum of a width of core layer and a width of the plurality of discrete sidewall spacers.  

10. (Cancelled)  

11. (Currently Amended ) The semiconductor structure according to claim 

12. (Currently Amended) The semiconductor structure according to claim 2, wherein

13. (Currently Amended) The semiconductor structure according to claim 2, further including
14. (Currently Amended) The semiconductor structure according to claim 13, wherein

15. (Currently Amended) The semiconductor structure according to claim 13, wherein

16. (Currently Amended) The semiconductor structure according to claim 2, wherein

17. (Currently Amended) The semiconductor structure according to claim 2, wherein

18. (Currently Amended) The semiconductor structure according to claim 2, wherein

19. (Currently Amended) The semiconductor structure according to claim 12, wherein



21. (New) The semiconductor structure according to claim 9, wherein the substrate further includes a preserved region and a third opening is formed in the functional layer in the preserved region.  


Claims 2, 4-10, 12-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
2. (Previously Presented) A semiconductor structure, comprising: a substrate, wherein the substrate includes a device region; a functional layer, on the substrate; a plurality of discrete sidewall spacers, on the functional layer in the device region, wherein adjacent sidewall spacers are spaced apart by a first gap and a second gap, and the first gap and the second gap are alternately arranged; a core layer on a sidewall surface of one side of the sidewall spacer, wherein the core layer is disposed in the second gap; a second opening in the functional layer at a bottom of the second gap exposed by the sidewall spacer and the core layer; a first opening in the functional layer at a bottom of the first gap; a second interconnection line in the second opening; and a first interconnection line in the 

9. (Previously Presented) A semiconductor structure, comprising: a substrate, wherein the substrate includes a device region; a functional layer, on the substrate; a plurality of discrete sidewall spacers, on the functional layer in the device region, wherein adjacent sidewall spacers are spaced apart by a first gap and a second gap, and the first gap and the second gap are alternately arranged; a core layer on a sidewall surface of one side of the sidewall spacer, wherein the core layer is disposed in the second gap; a second opening in the functional layer at a bottom of the second gap exposed by the sidewall spacer and the core layer; and a first opening in the functional layer at a bottom of the first gap, wherein: a spacing between the second opening and the first opening equals a sum of a width of core layer and a width of the plurality of discrete sidewall spacers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813